Citation Nr: 0723079	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and August 2005 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  While in service the veteran was a deck cadet but his 
September 1965 report of medical examination contains 
findings of right ear hearing within normal limits.

2.  Competent medical evidence shows sensorineural hearing 
loss of the right ear was initially demonstrated years after 
service, and has not been shown by probative, competent 
clinical evidence to be etiologically related to service or 
any incident therein, to include in-service exposure to 
noise.

3.  The veteran's July 1963 enlistment examination revealed 
left ear hearing loss that the evidence does not show 
chronically increased in severity due to service.

4.  The veteran was treated for low back pain while on active 
duty but his spine and neck were clinically evaluated as 
normal in September 1965.  

5.  Competent medical evidence shows degenerative disc 
disease of the cervical spine and degenerative joint disease 
of the lumbar spine were initially demonstrated years after 
service, and have not been shown by probative, competent 
clinical evidence to be etiologically related to service or 
any incident therein.
CONCLUSIONS OF LAW

1.  Sensorineural hearing loss of the right ear was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Left hear hearing loss existed prior to active service.  
38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.304 (2006).

3.  Pre-existing left ear hearing loss was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).

4.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

5.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of a letter issued 
prior to initial adjudication of the veteran's claims.  Prior 
to adjudicating his hearing loss claim, the veteran was 
informed by letter in December 2003 of the evidence required 
to substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  See also 
September 2004 letter.  Prior to adjudicating his spine 
claims, he was informed by letter in March 2005 of the 
evidence required to substantiate his service connection 
claims, of his and VA's respective duties for obtaining 
evidence, and asked to submit any evidence in his possession 
that pertained to his claims.  He was informed of potential 
rating and effective date criteria by letter in March 2006.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, submitted private 
medical evidence, and his VA treatment records.  He was 
afforded VA examinations and medical nexus opinions have been 
obtained.  While the February 2006 VA examination report 
referenced X-rays being ordered vis-à-vis his lumbar spine, 
subsequent lumbar radiographic evidence is not of record.  
However, as the Board has resolved any doubt as to the 
existence of degenerative arthritis in the veteran's favor, a 
remand is not in order.  The Board has carefully reviewed the 
veteran's statements and testimony before the undersigned and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
veteran has referenced additional chiropractic evidence but 
has not submitted or authorized VA to obtain evidence on his 
behalf.  See September 2006 hearing transcript (no private 
treatment records are available) and February 2007 
correspondence (no additional information or evidence to 
submit).  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss (as an 
organic disease of the nervous system) or degenerative joint 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.   This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  


Analysis: Hearing Loss

The Board notes that prior to November 1967, audiometric test 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards (found in service medical records) have been 
converted to ISO-ANSI standards.  Hearing loss will be 
considered to be a "disability" when the threshold level in 
any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

Right Ear

The veteran's July 1963 report of medical examination for 
enlistment shows his puretone thresholds of the right ear 
were 20 at 500 Hz, 10 at 1000 Hz, 0 at 2000 Hz, and 20 at 
4000 Hz.  His September 1965 report of medical examination 
for general discharge indicates his puretone thresholds of 
the right ear were 5 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 
5 at 3000 Hz and 10 at 4000 Hz.  Basically, the record is 
indicative of the veteran having hearing of the right ear 
within normal limits while in service.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).  

The February 2006 VA audio examination report reflects that 
the VA audiologist determined, based on the veteran's in-
service test results being within normal limits even after 
in-service exposure to noise, the veteran's currently 
diagnosed mild to moderate sensorineural hearing loss of the 
right ear was not likely incurred in service.  See also May 
2005 VA audio examination report.  In comparison, a VA 
physician indicated the veteran had a minimal shift in 
hearing while in service and opined that the minimal shift 
was as likely as not related to in-service noise exposure.  
See May 2005 VA ear disease examination report.  However, as 
chronicled above, the service medical records did not show a 
change in the veteran's right ear hearing thresholds other 
than within normal range of hearing.  

Similarly, the October 2003 private hearing chart references 
hearing loss due to service without any reference to the in-
service audiological findings and without any rationale.  As 
the May 2005 VA physician's opinion is not consistent with 
the medical records contemporaneous to the veteran's military 
service and the private examiner fails to make any reference 
to the in-service findings, the Board accords less probative 
value to these opinions.  As the probative medical evidence 
does not link the currently diagnosed hearing loss of the 
right ear to the veteran's military service, the weight of 
the evidence is against his service connection claim.  
Additionally, there is no competent, medical evidence of 
sensorineural hearing loss of the right ear until 2003, well 
beyond the one year period for presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  

Left Ear

The veteran's July 1963 report of medical examination for 
enlistment shows his puretone thresholds of the left ear were 
20 at 500 Hz, 5 at 1000 Hz, 0 at 2000 Hz, and 40 at 4000 Hz.  
His September 1965 report of medical examination for general 
discharge indicates his puretone thresholds of the right ear 
were 15 at 500 Hz, 10 at 1000 Hz, 5 at 2000 Hz, 30 at 3000 Hz 
and 35 at 4000 Hz.  Basically, the record is indicative of 
the veteran having hearing loss of the left ear upon entrance 
into service.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  As 
the veteran's entrance examination noted hearing loss of the 
left ear upon his entrance into service, the presumption of 
soundness did not attach.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  The service medical records do not show the 
veteran's left ear hearing loss worsened while in service.  
See also February 2006 VA examination report (in fact, 
hearing improved at some frequencies).  As such, the Board 
concludes that the competent, probative medical shows that 
not only did the veteran's left ear hearing loss exist prior 
to his military service but it did not increase in severity 
during service.  Therefore, the Board finds entitlement to 
service connection is not warranted for left ear hearing 
loss.

Analysis: Spine Disabilities

The current evidence of record shows the veteran was 
diagnosed in 2003 with degenerative disc disease of the 
cervical spine.  See January 2003 VA radiology record.  The 
veteran reported a 15-year history of arm and finger 
neuropathy.  See December 2002 VA medical record.  The 
February 2006 VA spine examination report shows the veteran 
had minimal incipient degenerative joint disease, lumbar 
spine.  The veteran contends that his current neck and lumbar 
spine disorders are the result of his military service.  The 
September 2006 hearing transcript reflects that he testified 
that his disabilities were the result of being in an assault 
boat that hit a pier.  But see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The veteran reported in March 1964 that for the preceding six 
weeks he had pain persistent and progressively worse in the 
lumbar area aggravated by bending.  Upon examination, he had 
full range of motion but some lumbar pain.  The medical 
record contains an impression of low back pain of unknown 
etiology and subsequent X-ray findings were negative.  In 
August 1965 the veteran underwent physical examination for 
confinement.  The veteran reported back trouble but upon 
physical examination he had full range of motion, no muscle 
spasm, and no pain on straight leg raising.  The medical 
record indicates he had mild lumbar scoliosis to the right.  
He was found fit for confinement.  The veteran's spine was 
evaluated as clinically normal at his report of medical 
examination for general discharge in September 1965.  His 
service medical records do not reflect treatment associated 
with his cervical spine and his neck was also clinically 
evaluation as normal in September 1965.

Competent medical evidence clearly indicates the veteran has 
a cervical spine disability.  However, there is no indication 
the veteran was treated for problems with his neck while on 
active duty.  Furthermore, competent medical evidence does 
not link the veteran's current cervical spine disability to 
his military service.  See February 2006 VA examination 
report addendum.  Similarly, competent medical evidence fails 
to link the veteran's lumbar spine disability to his military 
service.  Id.  Service connection requires medical evidence 
of a current disability and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  As such, the Board concludes that the 
weight of the evidence is against the veteran's claims for 
service connection and this appeal is denied.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (doctrine of 
reasonable doubt does not apply when the preponderance of the 
evidence is against claim).  Additionally, there is no 
competent, medical evidence of degenerative joint disease of 
the lumbar spine until 2006, well beyond the one year period 
for presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (2006).  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


